Citation Nr: 0703806	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  02-05 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claims on appeal, further development is 
warranted as certain action requested in the 2004 Board 
remand has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

As noted in the Board's 2004 remand, when the veteran was 
examined for VA purposes in May 2001, he indicated that he 
was being treated for headaches by a Dr. Joseph Eckert.  The 
Board noted that while the claims file does contain some 
private treatment reports dated from December 1999 to January 
2001, it is not clear from the face of those reports whether 
they are from Dr. Eckert or some other physician.  Therefore, 
the remand directed that the veteran be contacted and asked 
to clarify whether Dr. Joseph Eckert is a private physician 
and, if so, whether Dr. Eckert's records are among the 
private reports (dated from December 1999 to January 2001) 
that he submitted to the RO in January 2001.  If Dr. Eckert 
is a private physician, and his reports have not previously 
submitted for review, the remand directed that VA should 
assist the veteran in obtaining the reports.  

The AMC wrote the veteran in August 2004 requesting 
clarification regarding Dr. Eckert's records.  The veteran 
was requested to complete and return a VA From 21-4142 if Dr. 
Eckert's reports had not previously been submitted for 
review.  Later that month, the veteran returned a completed 
VA From 21-4142 which stated that Dr. Eckert was the 
veteran's private physician at one time and provided an 
address and phone number for Dr. Eckert.  He then stated, "I 
authorize the V.A. to obtain my medical records.  Dec. 1999 - 
Jan. 2001."  However, VA did not attempt to obtain these 
reports.  Instead, the July 2006 supplemental statement of 
the case erroneously stated "[t]o this date you have not 
responded to [the August 2004 letter requesting clarifying 
information regarding Dr. Eckert]."  

A review of the file reveals that the veteran receives 
ongoing, regular treatment from the VA Medical Center in St. 
Louis, Missouri.  Pertinent VA treatment records developed 
since November 2004 should be associated with the claims 
folder.  In addition, during a January 2002 VA clinical 
visit, the veteran reported that after injuring his spine in 
1995 and 1998 he sought treatment from Dr. Solomon, a spine 
surgeon located on Ballas Road in St. Louis County.  On 
remand, the RO should undertake efforts to ensure that the 
record is complete as possible.

Accordingly, the case is REMANDED for the following action:

1.  Assist the veteran in obtaining a copy 
of his medical records from Dr. Joseph 
Eckert, 3533 Dunn Rd., St. Louis, MO  
63033.

2.  After obtaining any necessary 
authorization and additional address 
information, assist the veteran in 
obtaining his medical records from Dr. 
Solomon, Ballas Road, St. Louis county, 
dated from approximately 1995.

3.  Obtain and associate with the claims 
folders records relating to the veteran's 
treatment for left shoulder and back 
disabilities and residuals of head injury, 
including headaches from the St. Louis, 
Missouri, VA Medical Center dated from 
November 2004 to the present.

4.  Then re-adjudicate the veteran's 
claims for service connection for a left 
shoulder disability and for residuals of 
injuries to his head and back.  If any 
benefit sought remains denied, the RO 
should issue the veteran a supplemental 
statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board 
for further appellate review, if in order.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


